

XERIUM TECHNOLOGIES, INC.
MANAGEMENT INCENTIVE COMPENSATION AWARD AGREEMENT


Pursuant to the terms of the Xerium Technologies, Inc. 2015 Management Incentive
Compensation Program (the “MIC”) and the Xerium Technologies, Inc. 2010 Equity
Incentive Plan (the “Plan”), Xerium Technologies, Inc. (the “Company”) hereby
grants to the Employee the Management Incentive Compensation Award (“MIC Award”)
described below.
1.The Incentive Compensation Award. The MIC Award is subject to the terms and
conditions of this Management Incentive Compensation Award Agreement
(“Agreement”) and the Plan. The Incentive Compensation Award is a cash award
payable as set forth in this Agreement. The target amount of the award for the
Employee, as a percentage of Employee’s year-end annual base compensation from
the Company, is set forth on Schedule 1 of this Agreement. The amount payable
will be adjusted upward or downward, or may be forfeited, based on performance
as set forth on Schedule 1 of this Agreement. “Vested” portion of the Award is
the portion of the Award to which the Employee has a nonforfeitable rights. An
Award shall be paid hereunder only to the extent that such Award is Vested, as
provided in this Agreement. The Employee’s rights to payment under the Award are
subject to the restrictions described in this Agreement and the Plan in addition
to such other restrictions, if any, as may be imposed by law.
1.    Payment of Award. The amount determined under Schedule 1 shall be paid to
the Employee in cash not later than March 15, 2016, subject to applicable tax
withholding.
2.    Treatment of Awards Upon a Change of Control; Termination of Employment.
(a)    In the event a Change of Control (defined below) occurs prior to the
close of the performance year with respect to the Award, for the performance
period from January 1, 2015 to the date of closing of the Change of Control (the
“COC Performance Year”) the applicable performance metrics specified in
Schedule 1 of the Award Agreement shall be determined as follows: (i) the
performance year shall be deemed to end on the effective date of such
transaction; and (ii) the performance metrics shall be deemed achieved to the
extent the applicable performance metrics specified in Schedule 1 of the Award
Agreement for the shortened performance year described in clause (i) above are
on target to be achieved based upon the financial information available to the
Company. In the event such performance metrics have been achieved pursuant to
the foregoing sentence for the COC Performance Year and the MIC (or an
equivalent plan approved by the Board that is no less lucrative or generous than
the MIC) is not continued for the period from the end of the COC Performance
Year to the end of calendar year 2015, the full amount of the Award determined
under Schedule 1 shall be paid to the Employee in cash promptly following the
Change of Control, subject to applicable tax withholding. In the event such
performance metrics have been achieved pursuant to the first sentence above for
the COC Performance Year and the MIC (or an equivalent plan approved by the
Board that is no less lucrative or generous than the MIC) is continued for the
period from the end of the COC Performance Year to the end of the calendar year
(subject to an adjustment for any payments made at the Change of Control
effective date hereunder), the amount of the Award determined under Schedule 1
shall be prorated by multiplying the Award by a fraction, the numerator of which
is the number of days in the COC Performance Year and the denominator of which
is 365, and such Award shall be paid to the Employee in cash promptly following
the Change of Control, subject to applicable tax withholding.
(b)    In the event of a termination of the Employee’s employment for reasons
other than (i) death or Disability, (ii) termination without Cause or (iii)
termination by the Employee with Good Reason on or prior to December 31, 2015,
no Award shall be payable to Employee.
(c)    In the event of a termination of the Employee’s employment as a result of
(i) death or Disability, (ii) termination without Cause or (iii) termination by
the Employee with Good Reason on or prior to December 31, 2015, the Formula
Award for such Employee determined under Schedule 1 of the Award Agreement shall
be prorated by multiplying such Formula Award amount by a fraction, the
numerator of which is the number of days in the performance year in which
Employee was employed by the Company and the denominator of which is 365. The
resulting Award shall be paid to Employee in accordance with Section 2 above.
(d)    For purposes of this Agreement, the following definitions will apply:
(i)    “Cause” has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof). If the Employee has no written employment agreement with the Company,
“Cause” shall mean (i) the Employee’s conviction of or plea of nolo contendere
to a felony or other crime involving moral turpitude; (ii) the Employee’s fraud,
theft or embezzlement committed with respect to the Company or any of its
subsidiaries; or (iii) the Employee’s willful and continued failure to perform
his material duties to the Company and its Subsidiaries, where the Company has
provided written notice to the Employee of the failure and the Employee shall
not have remedied such failure within then (10) business days following the
effectiveness of such notice.
(ii)    “Change of Control” shall mean any of the following which takes place
after the Effective Date: (i) any Person or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the “Act”),
other than the Company or any of its subsidiaries or any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
one of its subsidiaries, becomes a beneficial owner, directly or indirectly, in
one or a series of transactions, of securities representing fifty percent (50%)
or more of the total number of votes that may be cast for the election of
directors of the Company; (ii) any merger or consolidation involving the Company
or any sale or other disposition of all or substantially all of the assets of
the Company, or any combination of the foregoing, occurs and the beneficial
owners of the Company’s voting securities outstanding immediately prior to such
consolidation, merger, sale or other disposition do not, immediately following
the consummation of such consolidation, merger, sale or other disposition, hold
beneficial ownership, directly or indirectly, of securities representing fifty
percent (50%) or more of the total number of votes that may be cast for election
of directors of the surviving or resulting corporation in the case of any merger
or consolidation or of the acquiring Person or Persons in the case of any sale
or other disposition; or (iii) within twelve (12) months after a tender offer or
exchange offer for voting securities of the Company (other than by the Company
or any of its subsidiaries), individuals who are Continuing Directors shall
cease to constitute a majority of the Board. For the purpose of this definition,
the term “beneficial owner” (and correlative terms, including “beneficial
ownership”) shall have the meaning set forth in Rule 13d-3 under the Act.
provided in each such case such event is also a “change in control event” within
the meaning of Treas. Reg. § 1.409A-3(i)(5)(1) (or similar applicable regulation
under Section 409A of the Code).
(iii)    “Disability” has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof). If the Employee has no written employment agreement with the Company,
“Disability” shall mean Employee (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six (6) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company.
(iv)    “Good Reason” has the meaning ascribed to it in the written employment
agreement between the Company and the Employee (as in effect on the date
hereof), where the Employee provides notice of the Good Reason event within 90
days of its occurrence and provides the Company at least 30 days to cure such
matter. If the Employee has no written employment agreement with the Company,
“Good Reason” shall mean a requirement that the Employee relocate more than
fifty (50) miles from his then-current principal residence, it being understood
that the Employee may be required to travel frequently and that prolonged
periods spent away from Employee’s principal residence shall not constitute Good
Reason.
(v)    “Person” means any individual, partnership, limited liability company,
corporation, association, trust, joint venture, unincorporated organization, or
other entity or group.
3.    Clawback. If an Employee receives an Award payout under the MIC based on
financial statements that are subsequently required to be restated in a way that
would decrease the amount of the Award to which the Employee was entitled, the
Employee will refund to the Company the difference between what the Employee
received and what the Employee should have received; provided that (i) the value
of any difference to be refunded will be determined net of withholding and (ii)
no refund will be required for Awards paid more than three years prior to the
date on which the Company is required to prepare the applicable restatement. The
value of any difference to be refunded will be determined in a manner consistent
with regulations the Securities and Exchange Commission may adopt pursuant to
Section 945 of the Dodd-Frank Wall Street Reform and Consumer Protection Act.
4.    Confidentiality.
(a)    Employee acknowledges that the Company and its subsidiaries continually
develop Confidential Information (defined below), that the Employee may develop
Confidential Information for the Company or its subsidiaries during Employee’s
employment with the Company, and that Employee may learn of Confidential
Information during the course of such employment. Employee will comply with the
policies and procedures of the Company and its subsidiaries for protecting
Confidential Information and shall never use or disclose to any Person (except
as required by applicable law or for the proper performance of his duties and
responsibilities to the Company and its subsidiaries), any Confidential
Information obtained by Employee incident to his employment or other association
with the Company or any of its subsidiaries. Employee agrees to only use the
Company’s Confidential Information as necessary to perform his or her job during
employment with the Company. Employee understands that this restriction shall
continue to apply after his employment terminates, regardless of the reason for
such termination. All documents, records, tapes and other media of every kind
and description relating to the business, present or otherwise, of the Company
or its subsidiaries and any copies, in whole or in part, thereof (the
“Documents”), whether or not prepared by Employee, shall be the sole and
exclusive property of the Company and its subsidiaries. Employee shall safeguard
all Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents then in the Employee’s possession or control.
(b)    For purposes of this Agreement, “Confidential Information” means any and
all information of the Company and its subsidiaries that is not generally known
by others with whom they compete or do business, or with whom they plan to
compete or do business and any and all information which, if disclosed by the
Company or its subsidiaries, would assist in competition against them.
Confidential Information includes without limitation such information relating
to (i) the development, research, testing, manufacturing, marketing and
financial activities of the Company and its subsidiaries, (ii) the Company and
its subsidiaries Products (defined below), (iii) the costs, sources of supply,
financial performance and strategic plans of the Company and its subsidiaries,
(iv) the identity and special needs of the customers of the Company and its
subsidiaries and (v) the people and organizations with whom the Company and its
subsidiaries have business relationships and those relationships. Confidential
Information also includes any information that the Company or any of its
subsidiaries have received, or may receive hereafter, from others which was
received by the Company or any of its subsidiaries with any understanding,
express or implied, that the information would not be disclosed. For purposes of
this Agreement, “Products” mean all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its subsidiaries, together with all services
provided or planned by the Company or any of its subsidiaries, during Employee’s
employment with the Company or any of its subsidiaries.
5.    Restricted Activities. Employee, as a condition to participation in the
MIC and in consideration of Participant's continued employment by the Company
and/or its subsidiaries, agrees that some restrictions on his activities during
and after his employment are necessary to protect the goodwill, Confidential
Information and other legitimate interests of the Company and its subsidiaries
and agrees as follows:
(a)    For a period of time beginning on the date Employee executes a copy of
this Agreement and continuing for a period ending on the date which is one (1)
year after Employee’s employment terminates (the “Non-Competition Period”)
Employee shall not, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, engage in, assist or have any active
interest in a business that competes with the Company or any of its subsidiaries
or otherwise compete with the Company or any of its subsidiaries: (i) anywhere
throughout the world; (ii) in North America; (iii) in South America; (iv) in
Europe; (v) in Asia; (vi) in Australia; (vii) in the United States; (viii) in
those states of the United States in which the Company or any of its
subsidiaries sells products or conducts business activities. Specifically, but
without limiting the foregoing, Employee agrees that during the Non-Competition
Period, Employee shall not: (A) undertake any planning for any business
competitive with the Company or any of its subsidiaries; or (B) engage in any
manner in any activity that is competitive with the business of the Company or
any of its subsidiaries. For the purposes of this Section 6, Employee’s
undertaking shall encompass all items, products and services that may be used in
substitution for Products.
(b)    Employee agrees that, during his employment with the Company, he will not
undertake any outside activity, whether or not competitive with the business of
the Company or its subsidiaries that could reasonably give rise to a conflict of
interest or otherwise interfere with his duties and obligations to the Company
or any of its subsidiaries.
(c)    Employee further agrees that while he is employed by the Company and
during the Non-Competition Period, Employee will not, (i) hire or attempt to
hire any employee of the Company or any of its subsidiaries, (ii) hire or
attempt to hire any independent contractor providing services to the Company or
any of its subsidiaries, (iii) assist in hiring or any attempt to hire anyone
identified in clauses (i) or (ii) of this sentence by any other Person, (iv)
encourage any employee or independent contractor of the Company or any of its
subsidiaries to terminate his or her relationship with the Company or any of its
subsidiaries, or (v) solicit or encourage any customer or vendor of the Company
or any of its subsidiaries to terminate or diminish its relationship with any of
them, or, in the case of a customer, to conduct with any Person any competing
business or activity. For purposes of Employee’s obligations hereunder during
that portion of the Non-Competition Period that follows termination of
Employee’s employment, employee, independent contractor, customer or vendor of
the Company or any of its subsidiaries shall mean any Person who was such at any
time during the six (6) months immediately preceding the date of the termination
of Employee’s employment.
(d)    In the event that the one (1) year period stated above is held
unenforceable by a court of competent jurisdiction due to its length, then the
period shall be six (6) months or such other time as determined enforceable by
such court.
6.    Non-Inducement. Employee will not directly or indirectly assist or
encourage any person or entity in carrying out or conducting any activity that
would be prohibited by this Agreement if such activity were carried out or
conducted by me.
7.    Assignment of Rights to Intellectual Property. Employee shall promptly and
fully disclose all Intellectual Property (defined below) to the Company.
Employee hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) Employee’s full right, title and interest in and to all
Intellectual Property. Employee agrees to execute any and all applications for
domestic and foreign patents, copyrights or other proprietary rights and to do
such other acts (including without limitation the execution and delivery of
instruments of further assurance or confirmation) requested by the Company to
assign the Intellectual Property to the Company and to permit the Company to
enforce any patents, copyrights or other proprietary rights to the Intellectual
Property. Employee will not charge the Company for time spent in complying with
these obligations. All copyrightable works that Employee creates shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company. For purposes of this Section 8, “Intellectual Property” means
inventions, discoveries, developments, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by
Employee (whether alone or with others and whether or not during normal business
hours or on or off the premises of the Company or any of its subsidiaries)
during Employee’s employment with the Company or any of its subsidiaries
(including prior to the Effective Date if applicable) that relate to either the
Products or any prospective activity of the Company or any of its subsidiaries
or that make use of Confidential Information or any of the equipment or
facilities of the Company or any of its subsidiaries.
8.    Consideration and Acknowledgments. Employee acknowledges and agrees that
the covenants described in Sections 4 through 8 of this Agreement are essential
terms, and the underlying Management Incentive Compensation Award would not be
provided by the Company in the absence of these covenants. Employee further
acknowledges that these covenants are supported by adequate consideration as set
forth in this Agreement, that full compliance with these covenants will not
prevent Employee from earning a livelihood following the termination of his or
her employment, and that these covenants do not place undue restraint on
Employee and are not in conflict with any public interest. Employee further
acknowledges and agrees that Employee fully understands these covenants, has had
full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Agreement, that
these covenants are reasonable and enforceable in every respect, and has
voluntarily agreed to comply with these covenants for their stated term.
Employee agrees that in the event he or she is offered employment with a
competing business at any time in the future, Employee shall immediately notify
the competing business of the existence of the covenants set forth above.
9.    Enforceability; General Provisions.
(a)    Employee agrees that the restrictions contained in this Agreement are
reasonable and necessary to protect the Company’s legitimate business interests
and that full compliance with the terms of this Agreement will not prevent
Employee from earning a livelihood following the termination of employment, and
that these covenants do not place undue restraint on Employee.
(b)    Because the Company’s current base of operations is in North Carolina,
Employee consents to the jurisdiction of the state and federal courts of North
Carolina with respect to any claim arising out of this Agreement.
(c)    Employee acknowledges that in the event of a breach or a threatened
breach of this Agreement, the Company will face irreparable injury which may be
difficult to calculate in dollar terms and that the Company shall be entitled,
in addition to all remedies otherwise available in law or in equity, to
temporary restraining orders and preliminary and final injunctions enjoining
such breach or threatened breach in any court of competent jurisdiction without
the necessity of posting a surety bond, as well as to obtain an equitable
accounting of all profits or benefits arising out of any violation of this
Agreement.
(d)    Employee agrees that if a court determines that any of the provisions in
this Agreement is unenforceable or unreasonable in duration, territory, or
scope, then that court shall modify those provisions so they are reasonable and
enforceable, and enforce those provisions as modified.
(e)    If any phrase or provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, that phrase, clause or
provision shall be deemed severed from this Agreement, and will not affect the
enforceability of any other provisions of this Agreement, which shall otherwise
remain in full force and effect.
(f)    Waiver of any of the provisions of this Agreement by the Company in any
particular instance shall not be deemed to be a waiver of any provision in any
other instance and/or of the Company’s other rights at law or under this
Agreement.
(g)    Employee agrees that the Company may assign its rights under this
Agreement to its successors and that any such successor may stand in the
Company’s shoes for purposes of enforcing this Agreement.
(h)    Employee agrees to reimburse Company for all attorneys’ fees, costs, and
expenses that it reasonably incurs in connection with enforcing its rights and
remedies under this Agreement, but only to the extent the Company is ultimately
the prevailing party in the applicable legal proceedings.
(i)    If Employee violates this Agreement, then the restrictions set out in
Sections 4 - 8 shall be extended by the same period of time as the period of
time during which the violation(s) occurred.
(j)    Employee fully understands Employee’s obligations in this Agreement, has
had full and complete opportunity to discuss and resolve any ambiguities or
uncertainties regarding these covenants before signing this Agreement, and has
voluntarily agreed to comply with these covenants for their stated terms.
(k)    Employee agrees that in the event Employee receives an offer of
employment at any time in the future with any entity that may be considered a
Competing Business Line, Employee shall immediately notify such Competing
Business of the existence and terms of this Agreement. Employee also understands
and agrees that the Company may notify anyone later employing Employee of the
existence and provisions of this Agreement.
(l)    Employee agrees that Employee’s obligations under Sections 4 through this
Section 10 will survive the payment or forfeiture of the Award hereunder and
continue for the duration of Employee’s employment with the Company, and
thereafter to the extent stated in their terms.
10.    Miscellaneous.
(a)    No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.
(b)    Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or its Affiliates or limit the
right of Company or its Affiliates to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company or any of its Affiliates. Except to the extent required by applicable
law that cannot be waived, the loss of the Award shall not constitute an element
of damages in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company or
its Affiliates to the Employee by contract or otherwise.
(c)    Unfunded Status. The obligations of the Company hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company or any Affiliate.
(d)    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision will
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law.
(e)    Employee Acknowledgements. Employee acknowledges that (i) Employee has
had access to Company’s trade secrets and Confidential Information at the
highest levels, including without limitation manufacturing and marketing
strategy, customer strategy and lists, technical know-how, product and process
research and development, and business plans, (ii) Employee has had access to
Confidential Information regarding and has been privy to discussions and
strategy sessions at the highest levels of the Company regarding all aspects,
business lines and product segments of the Company, and (iii) that these trade
secrets and Confidential Information would inevitably be disclosed were Employee
to work for a competitor.
(f)    Governing Law. This Agreement and all actions arising in whole or in part
under or in connection herewith, will be governed by and construed in accordance
with the domestic substantive laws of the State of Delaware, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.
(g)    Conflicts. To the extent there are any conflicts between provisions this
Agreement and any applicable employment agreement entered into between Employee
and the Company or its subsidiaries, the provisions of such employment agreement
shall govern and nothing in this Agreement shall in any way amend, supersede or
otherwise change any provisions or rights contained in such employment
agreement.
(h)    409A. The Award shall be construed and administered consistent with the
intent that it be at all times in compliance with, or exempt from, the
requirements of Section 409A of the Internal Revenue Code and the regulations
thereunder.
(i)    Section 162(m). The Award shall be construed and administered consistent
with the intent that it qualify to the maximum extent possible as qualifying
performance-based compensation within the meaning of Section 162(m) of the
Internal Revenue Code and the regulations thereunder.
(j)    Amendment. This Agreement may be amended only by mutual written agreement
of the parties.
IN WITNESS WHEREOF, Xerium Technologies, Inc. and Employee have executed this
Management Incentive Compensation Agreement as of the date first written above.
Xerium Technologies, Inc.


By:        
Name:    Michael Bly
Title:    EVP of Global Human Resources    
Acknowledged and agreed:
Employee
Signature:    
Printed Name:                 
Date:    
Schedule 1
(a)    Target Award: ___% of base compensation
(b)    Metrics. Two measures of performance will be used in determining the
formula adjustment under the Award:
(1)    75% of the Target Award shall be based on Xerium 2015 Bank Adjusted
EBITDA. The “Bank Adjusted EBITDA” means “Adjusted EBITDA,” as such term is
defined in that certain Credit and Guaranty Agreement, dated as of May 17, 2013,
as amended from time to time (the “Credit Agreement”), entered into by and among
the Company, certain subsidiaries of the Company, Jefferies Finance LLC, as
administrative agent and other agents and banks party thereto, as in effect for
Xerium Technologies, Inc. for the year ended December 31, 2015.
(2)    25% of the Target Award shall be based on Xerium 2015 Working Capital
Management Percentage. The "Working Capital Management Percentage" means the
percentage determined by dividing the Company's total trailing twelve month
sales for the period by the total Working Capital of the Company as of the date
of determination.  "Working Capital" shall be calculated as trade accounts
receivable plus net inventory less trade accounts payable.  Working capital will
be measured using a 5 point, quarterly average performance to determine
achievement.
(c)    Currency Adjustments. The final Bank Adjusted EBITDA and Working Capital
Management Percentage will be adjusted at the end of the year to reflect
currency fluctuations relative to the US$ in all markets. Any adjustments made
will be based on the following budgeted rates:


Foreign Exchange Rates - EBITDA
 
Foreign Exchange Rates - TWC
ARS
0.086548
 
ARS
0.076923
AUD
0.83000
 
AUD
0.80000
BRL
0.372898
 
BRL
0.363636
CAD
0.887036
 
CAD
0.900901
CHF
0.985487
 
CHF
0.970874
CNY
0.164750
 
CNY
0.163399
EUR
1.21000
 
EUR
1.200000
GBP
1.617500
 
GBP
1.620000
JPY
0.008833
 
JPY
0.008696
MXN
0.076483
 
MXN
0.076923
SEK
0.132986
 
SEK
0.133333
VND
0.000048
 
VND
0.000048
TRY
0.436490
 
TRY
0.425532



(d)    Target and Formula. The minimum, target and maximum thresholds of Bank
Adjusted EBITDA and Working Capital Management Percentage for 2015 shall be set
by the Committee and delivered to the Employee in a separate writing; provided,
however, that the amounts may be adjusted by the Committee after the initial
determination of the amounts to reflect any material change of circumstance,
including without limitation, the acquisition or disposition of any business by
the Company or any of its subsidiaries.
Bank Adjusted EBITDA (75% of Target Award)
Bank Adjusted EBITDA
Minimum
Target
Maximum
Percentage of Target Award Payable
25%
100%
150%



Working Capital Management Percentage (25% of Target Award)
Working Capital Management Percentage
Minimum
Target
Maximum
Percentage of Target Award Payable
25%
100%
150%



The formula amount payable with respect to an Award shall be determined as
follows (where “X” below refers to the portion of the target award for a
Participant under an Award):
•
Bank Adjusted EBITDA Metric below minimum:    75% of Award = no payment

•
Bank Adjusted EBITDA Metric equal to minimum:    75% of Award = 0.25X

•
Bank Adjusted EBITDA Metric at target:     75% of Award = X

•
Bank Adjusted EBITDA Metric at maximum or above:     75% of Award = 1.5X



•
Working Capital Percentage Metric below minimum:    25% of Award = no payment

•
Working Capital Percentage Metric equal to minimum:    25% of Award = 0.25X

•
Working Capital Percentage Metric at target:     25% of Award = X

•
Working Capital Percentage Metric at maximum or above:    25% of Award = 1.5X

The amount payable between the levels of Bank Adjusted EBITDA and Capital
Management Percentage identified above shall be determined on the basis of
straight line interpolation between points.
(e)    The Committee may in its sole discretion adjust Award amount determined
under subsection (e) upwards or downwards by 20% based on the following
individual goals associated with the Company’s restructuring projects:

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

The Committee has delegated such authority (except with respect to his own
Award) to the President and Chief Executive Officer of the Company.


The amount payable with respect to an Award shall in all cases be capped at one
hundred eighty percent (180%) of a Participant’s target Award (1.8X).

A - 1